PROTOTYPE DEFINED CONTRIBUTION RETIREMENT PLAN BASIC PLAN # 01 AccuDraft, Inc. 940 Centre Circle, Suite 2020 Altamonte Springs, FL 32714 DC Basic Plan #01 August 2006 Table of Contents ARTICLE I Definitions 1 1.1 ACP Test 1 1.2 ACP SafeHarbor Matching Contribution 1 1.3 ACP Safe Harbor Matching Contribution Account 1 1.4 Actual Contribution Percentage Test 1 1.5 Actual Deferral Percentage 2 1.6 Actual Deferral Percentage Test 2 1.7 Administrator 2 1.8 Adopting Employer 2 1.9 ADP Safe Harbor Matching Contribution 3 1.10 ADP Safe Harbor Matching Contribution Account 4 1.11 ADP Safe Harbor Non-Elective Contribution 4 1.12 ADP Safe Harbor Non-Elective Contribution Account 4 1.13 ADP Test 4 1.14 Affiliated Employer 4 1.15 Age 4 1.16 Allocation Period 4 1.17 Anniversary Date 4 1.18 Annuity Starting Date 4 1.19 Average Contribution Percentage 4 1.20 Basic Plan 5 1.21 Benefiting Participant 5 1.22 Beneficiary 5 1.23 Break in Service 5 1.24 Catch-Up Contribution 6 1.25 Code 6 1.26 Code §3401 Compensation 6 1.27 Code §415 Safe Harbor Compensation 6 1.28 Code §415 Statutory Compensation 7 1.29 1.29 Compensation 8 1.30 Contribution Percentage 10 1.31 Contribution Percentage Amounts 10 1.32 Counting of Hours Method 10 1.33 Deductible Employee Contribution 10 1.34 Deductible Employee Contribution Account 10 1.35 Deemed IRA 10 1.36 Deemed IRA Account 10 1.37 Disability 10 1.38 Early Retirement Age 10 1.39 Early Retirement Date 11 1.40 Earned Income 11 1.41 Elapsed Time Method 11 1.42 Elective Deferral 11 1.43 Employee 11 1.44 Employee Contribution 12 1.45 Employer 12 1.46 Excess Aggregate Contributions 12 1.47 Excess Contributions 12 1.48 Excess Elective Deferrals 12 1.49 Fiduciary 12 1.50 Fiscal Year 12 1.51 Forfeiture 13 1.52 Form W-2 Compensation 13 1.53 HCE 13 1.54 Highly Compensated Employee 13 1.55 Hour of Service 13 1.56 Key Employee 14 1.57 Leased Employee 14 1.58 Limitation Year 15 1.59 Mandatory Employee Contribution 15 1.60 Mandatory Employee Contribution Account 15 1.61 Matching Contribution 15 1.62 Matching Contribution Account 15 1.63 Maternity or Paternity Leave 15 1.64 NHCE 15 1.65 Non-Elective Contribution 15 1.66 Non-Highly Compensated Employee 15 1.67 Non-Key Employee 15 1.68 Non-Safe Harbor Matching Contribution 15 1.69 Non-Safe Harbor Matching Contribution Account 16 1.70 Non-Safe Harbor Non-Elective Contribution 16 1.71 Non-Safe Harbor Non-Elective Contribution Account 16 1.72 Normal Form of Distribution 16 1.73 Normal Retirement Age 16 1.74 Normal Retirement Date 16 1.75 Otherwise Excludible Participants 16 1.76 Optional Form of Distribution 16 1.77 Owner-Employee 16 1.78 Participant 16 1.79 Participant's Account 16 1.80 Period of Service 17 1.81 Period of Severance 19 1.82 Permissive Aggregation Group 19 1.83 Plan 19 1.84 Plan Year 19 1.85 Policy 19 1.86 Pre-Tax Elective Deferral 19 1.87 Pre-Tax Elective Deferral Account 19 1.88 Prevailing Wage Account 19 1.89 Prevailing Wage Contribution 19 1.90 Prevailing Wage Employee 19 1.91 Prevailing Wage Law 20 1.92 QJSA 20 1.93 QMAC 20 1.94 QMAC Account 20 1.95 QNEC 20 1.96 QNEC Account 20 1.97 QPSA 20 1.98 Qualified Joint and Survivor Annuity 20 1.99 Qualified Matching Contribution 20 1.100 Qualified Matching Contribution Account 20 1.101 Qualified Non-Elective Contribution 20 1.102 Qualified Non-Elective Contribution Account 20 1.103 Qualified Pre-Retirement Survivor Annuity 21 1.104 Required Aggregation Group 21 1.105 Required Beginning Date 21 1.106 Rollover Account 21 1.107 Rollover Contribution (or Rollover) 21 1.108 Roth Elective Deferral 21 1.109 Roth Elective Deferral 21 1.110 Safe Harbor 401(k) Contribution 21 1.111 Safe Harbor 401(k) Plan 21 1.112 Safe Harbor Notice 21 1.113 Self-Employed Individual 22 1.114 Severance from Employment 22 1.115 Sponsoring Employer 22 1.116 Spouse 22 1.117 Termination of Employment 22 1.118 Terminated Participant 22 1.119 Top Heavy 22 1.120 Top Heavy Minimum Allocation 22 1.121 Top Heavy Ratio 22 1.122 Transfer Contribution 24 1.123 Trustee 24 1.124 Trust (or Trust Fund) 24 1.125 Valuation Date 24 1.126 Vested Aggregate Account 24 1.127 Vested, Vested Interest or Vesting 24 1.128 Voluntary Employee Contribution 24 1.129 Voluntary Employee Contribution Account 24 1.130 Year of Service 24 ARTICLE II Plan Participation 26 2.1 Eligibility Requirements 26 2.2 Entry Date 28 2.3 Waiver of Participation 28 2.4 Reemployment 29 2.5 Exclusion of an Eligible Employee 29 2.6 Inclusion of an Ineligible Employee 29 ARTICLE III Contributions and Allocations 29 3.1 Employer Contributions 29 3.2 Allocation of Employer Contributions 36 3.3 Allocation of Earnings and Losses 41 3.4 Allocation of Forfeitures 41 3.5 Top Heavy Minimum Allocation 42 3.6 Failsafe Allocation 43 3.7 Rollover Contributions 44 3.8 Voluntary Employee Contributions 44 3.9 Mandatory Employee Contributions 44 3.10 Deductible Employee Contributions 45 3.11 SIMPLE 401(k) Provisions 45 3.12 Deemed IRAs 47 ARTICLE IV Plan Benefits 47 4.1 Benefit Upon Normal (or Early) Retirement 47 4.2 Benefit Upon Late Retirement 47 4.3 Benefit Upon Death 48 4.4 Benefit Upon Disability 48 4.5 Benefit Upon Termination of Employment 48 4.6 Determination of Vested Interest 48 ARTICLE V Distribution of Benefits 52 5.1 Distribution of Benefit Upon Retirement 52 5.2 Distribution of Benefit Upon Death 53 5.3 Distribution of Benefit Upon Disability 55 5.4 Distribution of Benefit Upon Termination of Employment 56 5.5 Mandatory Cash-Out of Benefits 57 5.6 Restrictions on Immediate Distributions 58 5.7 Accounts of Rehired Participants 59 5.8 Spousal Consent Requirements 60 5.9 Application of Code §401(a)(9) 61 5.10 Statutory Commencement of Benefits 65 5.11 Earnings Before Benefit Distribution 65 5.12 Distribution in the Event of Legal Incapacity 65 5.13 Missing Payees and Unclaimed Benefits 65 5.14 Direct Rollovers 66 5.15 Distribution of Property 67 5.16 Financial Hardship Distributions 67 5.17 In-Service Distributions 67 5.18 Distribution of Excess Elective Deferrals 68 5.19 Distribution of Excess Contributions 69 5.20 Distribution of Excess Aggregate Contributions 71 5.21 Distribution of Rollover Contributions 72 5.22 Distribution of Transfer Contributions 73 5.23 Distribution of Voluntary Employee Contributions 73 5.24 Distribution of Mandatory Employee Contributions 74 5.25 Rules Relating to Retroactive Annuity Starting Dates 74 ARTICLE VI Code §415 Limitations 75 6.1 Maximum Annual Additions 75 6.2 Adjustments to Maximum Annual Addition 76 6.3 Multiple Plans and Multiple Employers 76 6.4 Adjustment for Excessive Annual Additions 76 ARTICLE VII Loans, Insurance and Directed Investments 77 7.1 Loans to Participants 77 7.2 Insurance on Participants 77 7.3 Key Man Insurance 79 7.4 Directed Investment Accounts 79 ARTICLE VIII Duties of the Administrator 79 8.1 Appointment, Resignation, Removal and Succession 79 8.2 General Powers and Duties 80 8.3 Appointment of Administrative Committee 80 8.4 Multiple Administrators 80 8.5 Correcting Administrative Errors 80 8.6 Promulgating Notices and Procedures 80 8.7 Employment of Agents and Counsel 81 8.8 Compensation and Expenses 81 8.9 Claims Procedures 81 8.10 Qualified Domestic Relations Orders 83 8.11 Appointment of an Investment Manager 83 ARTICLE IX Trustee Provisions 84 9.1 Appointment, Resignation, Removal and Succession 84 9.2 Powers and Duties of the Trustee 84 ARTICLE X Amendment, Termination and Merger 84 10.1 Plan Amendment 84 10.2 Termination By Sponsoring Employer 86 10.3 Termination of Participation by Adopting Employer 87 10.4 Merger or Consolidation 87 ARTICLE XI Miscellaneous Provisions 87 11.1 No Contract of Employment 87 11.2 Title to Assets 87 11.3 Qualified Military Service 87 11.4 Fiduciaries and Bonding 88 11.5 Severability of Provisions 88 11.6 Gender and Number 88 11.7 Headings and Subheadings 88 11.8 Legal Action 88 11.9 Qualified Plan Status 88 11.10 Mailing of Notices to Administrator, Employer or Trustee 88 11.11 Participant Notices and Waivers of Notices 88 11.12 No Duplication of Benefits 88 11.13 Evidence Furnished Conclusive 88 11.14 Release of Claims 88 11.15 Multiple Copies of Plan And/or Trust And/or Adoption Agreement 89 11.16 Loss of Prototype Status 89 11.17 Limitation of Liability and Indemnification 89 11.18 Written Elections and Forms 89 11.19 Assignment and Alienation of Benefits 89 11.20 Exclusive Benefit Rule 89 11.21 Dual and Multiple Trusts 89 AccuDraft Prototype Defined Contribution Retirement Plan Preamble This document is a basic Prototype Defined Contribution Retirement Plan. The sponsor of this prototype is AccuDraft, Inc. or its successor (hereinafter sometimes referred to as the Prototype Sponsor). The Prototype Sponsor has designated this Prototype Defined Contribution Retirement Plan as Basic Plan Number 01. Basic Plan 01 and its companion Adoption Agreements include provisions for a money purchase plan, a profit sharing plan, and a 401(k) plan. A Sponsoring Employer may adopt one or more plans by executing a completed Adoption Agreement for each type of plan adopted. A Sponsoring Employer may adopt one or more trusts to hold some or all retirement plan assets. The documents mentioned in this section, taken together, constitute the AccuDraft Prototype Defined Contribution Retirement Plan and Trust. In addition, additional Employers may adopt this Plan as an Adopting Employer by completing the Adopting Employer Addendum. To the extent an Adopting Employer is not an Affiliated Employer, the Plan will become a multiple employer plan as set forth in Code §413, and the Plan will cease to be a Prototype Plan. The seven Adoption Agreements included with the Basic Plan permit a Sponsoring Employer to adopt provisions for one of the following types of plans on a standardized or non-standardized basis: profit sharing, money purchase pension, or 401(k) cash or deferred. The Adoption Agreements permit both integrated and non-integrated formulas, though these terms do not appear in the title of the Adoption Agreements. A defined contribution plan using an integrated formula for allocation of Employer contributions and/of forfeitures is "integrated." The term "integrated" means a plan which relies on disparities permitted by Code §401(a)(5) and §401(l) to satisfy the non-discrimination requirements of Code §401(a)(4). The non-standardized Adoption Agreements includes provisions for cross-tested allocations. It is contemplated that this prototype retirement program may be used to continue previously established plans. In this successor plan use, execution of an Adoption Agreement constitutes an amendment to the original plan. ARTICLE I DEFINITIONS 1.1 ACP Test. The term "ACP Test" means the Actual Contribution Percentage Test. 1.2 ACP Safe Harbor Matching Contribution. The term "ACP Safe Harbor Matching Contribution" means a Matching Contribution which falls within the requirements of the ACP Safe Harbor as set forth in Code §401(m). The eligibility requirements for Matching Contributions as elected in the Adoption Agreement will apply to ACP Safe Harbor Matching Contributions. 1.3 ACP Safe Harbor Matching Contribution Account.The term "ACP Safe Harbor Matching Contribution Account" means the account to which a Participant's ACP Safe Harbor Matching Contributions are credited. 1.4 Actual Contribution Percentage Test. The term "Actual Contribution Percentage Test" means the nondiscrimination test for Matching Contributions, Voluntary Employee Contributions and Mandatory Employee Contributions under Code §401(m). The Actual Contribution Percentage Test will be determined each Plan Year by the current year or prior year testing method as elected in the Adoption Agreement. If prior year testing is used, then for the first Plan Year in which the Plan permits (or requires) any Participant to make Voluntary Employee Contributions or Mandatory Employee Contributions, provides for Matching Contributions, or any combination thereof (unless this Plan is a successor Plan), the Average Contribution Percentage used for Participants who PAGE 1 were NHCEs in the prior Plan Year will be the greater of (1) 3% or (2)their actual Average Contribution Percentage for the first Plan Year. The Actual Contribution Percentage Test will be deemed to be satisfied in any Plan Year in which the Employer has elected Safe Harbor 401(k) Plan status in the Adoption Agreement. A Safe Harbor 401(k) Plan is deemed to have elected the current year testing method regardless of the method actually elected in the Adoption Agreement. 1.5 Actual Deferral Percentage. The term "Actual Deferral Percentage" means, for a specified group of Participants for a Plan Year, the average of the ratios calculated separately for each Participant in such group of (1) the amount of Employer contributions actually paid on behalf of such Participant for the Plan Year to (2) the Compensation of such Participant for such Plan Year. 1.6 Actual Deferral Percentage Test. The term "Actual Deferral Percentage Test" means the nondiscrimination test for Elective Deferrals in Code §401(k). The Actual Deferral Percentage Test will be determined each Plan Year by using the current year or prior year testing method as elected in the Adoption Agreement. If the prior year testing method is used, for the first Plan Year in which Elective Deferrals are permitted under the Plan (unless this is a successor Plan), the Actual Deferral Percentage for Participants who were NHCEs in the prior Plan Year will be deemed to be the greater of (1) 3% or (2) the Actual Deferral Percentage for the first Plan Year. The Actual Deferral Percentage Test will be deemed to be satisfied in any Plan Year in which the Employer has elected Safe Harbor 401(k) Plan status in the Adoption Agreement. A Safe Harbor 40 1(k) Plan is deemed to have elected the current year testing method regardless of the method actually elected in the Adoption Agreement. 1.7 Administrator. The term "Administrator" means the Sponsoring Employer unless the Sponsoring Employer appoints another Administrator in the Adoption Agreement pursuant to Section 8.1 of the Basic Plan. 1.8 Adopting Employer. The term "Adopting Employer" means any entity which adopts this Plan with the consent of the Sponsoring Employer. An Employee's transfer to or from an Employer or Adopting Employer will not affect his or her Participant's Account balance, total Years of Service (or Periods of Service) and total Years of Service as a Participant (or Periods of Service as a Participant). Adopting Employers are subject to the following: (a) Multiple Employer Plan Provisions Under Code §413(c). Notwithstanding any other provision in this Plan to the contrary, unless this Plan is a collectively bargained plan under Regulation §1.413-1(a), the following provisions apply to any Adopting Employer that is not an Affiliated Employer of the Sponsor: (1) Instances of Separate Employer Testing.Employees of any such Adopting Employer will be treated separately for testing under Code §401(a)(4), §401(k), §401(m) and, if the Sponsoring Employer and the Adopting Employer do not share Employees, Code §416. Furthermore, the terms of Code §410(b) will be applied separately on an employer-by-employer basis by the Sponsoring Employer(and the Adopting Employers which are part of the Affiliated Group which includes the Sponsor) and each Adopting Employer that is not an Affiliated Employer of the Sponsor, taking into account the generally applicable rules described in Code §401(a)(5), §414(b) and §414(c). (2) Instances of Single Employer Testing. Employees of the Adopting Employer will be treated as part of a single Employer plan for purposes of eligibility to participate under Article 2 and under the provisions of Code §410(a). Furthermore, the terms of Code §411 relating to Vesting will be applied as if all Employees of all such Adopting Employers and the Sponsoring Employer were employed by a single Employer, except that the rules regarding Breaks in Service will be applied under such PAGE 2 regulations as may be prescribed by the Secretary of Labor. (3) Common Trust. Contributions made by any such Adopting Employer will be held in a common Trust Fund with contributions made by the Sponsor, and all such contributions will be available to pay the benefits of any Participant (or Beneficiary thereof) who is an Employee of the Sponsoring Employer or any such Adopting Employer. (4) Common Disqualification Provision. The failure of either the Sponsoring Employer or any such Adopting Employer to satisfy the qualification requirements under the provisions of Code §401(a), as modified by the provisions of Code §413(c), will result in the disqualification of the Plan for all such Employers maintaining the Plan. (5) Plan Becomes Individually Designed. If the combination of the Sponsoring Employer and/or any Adopting Employer creates a multiple employer plan as that term is defined in Code §413(c), this Plan will be deemed to be an individually designed plan. (b) Plan Contributions. Unless otherwise agreed to by the parties, or unless otherwise required by law, no Employer will have any obligation to make contributions to this Plan for or on behalf of the Employees of any other Employer. If an Employee is employed by more than one Employer, any contributions made on his or her behalf will be prorated between those Employers on the basis of Compensation received from each Employer. If any Employer is unable to make a contribution to the Plan for any Plan Year, any Employer which is an Affiliated Employer of such Employer may make an additional contribution to the Plan on behalf of any Employee of the non-contributing Employer. If one or more Adopting Employers are not Affiliated Employers of the Sponsoring Employer, (1) if the Plan was established after December 31, 1988, for each Adopting Employer which is not an Affiliated Employer with the Sponsoring Employer the method for determining Employer contributions will provide for an amount of required Employer contributions under Code §412 which is at least equal to that which would have been required if the Adopting Employer would have maintained a separate plan; and (2) if the Plan was established on or before December 31, 1988, the amount of required Employer contributions under Code §412 will be determined as if all Participants were employed by a single Employer. (c) Termination of Adoption.
